DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/21/2020. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 12/21/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Ramaswamy et al (U.S. Patent No. 9,503,703, hereafter referred to as Ramaswamy) in view of Zhang et al (U.S. Patent Pub. No. 2012/0133780, hereafter referred to as Zhang) states that does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant/s state/s the amendment to the claims makes the claims definite, therefore, the rejection of 35 U.S.C. 112(b) should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 1/21/2020, with respect to the rejection(s) of claim(s) 1-5, 9-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

In response to Argument 2, Applicant’s arguments, see Remarks, filed 1/21/2020, with respect to the rejection(s) of claim(s) 1-5, 9-29 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The Examiner has withdrawn the rejections for 35 USC § 112 in response to Applicants amendments.

Allowable Subject Matter
Claims 1-5, 9-29 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-5, 9-29 are allowed since the closest prior arts are Ramaswamy et al (U.S. Patent No. 9,503,703, hereafter referred to as Ramaswamy) in view of Zhang et al (U.S. Patent Pub. No. 2012/0133780, hereafter referred to as Zhang), Wang et al (U.S. Patent Pub No. 2017/0236024), Young et al (U.S. Patent Pub. No. 2008/0101693), Krampert et al (U.S. Patent Pub. No. 2018/0200112). 
However, when looking at all the available prior arts, none teach that wherein after the detecting of the feature within the first, second, third or another region camera calibration parameters describing the behavior of the camera are updated: and wherein the updating is performed based on a simulated region parameter for a feature within the first, second, third or another region and based on a detected region parameter of the respective feature, and wherein the simulated region parameter is simulated based on the known pattern and previous or estimated camera calibration parameters, and wherein the update is performed such that the updated camera calibration parameters in combination with the known pattern lead to a simulated region parameter which substantially complies with the detected region parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 3/7/2019. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665